MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                                Apr 01 2020, 9:35 am
court except for the purpose of establishing
                                                                             CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Joseph A. Colussi                                         Curtis T. Hill, Jr.
Madison, Indiana                                          Attorney General of Indiana

                                                          Natalie F. Weiss
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Switzerland County,                                       April 1, 2020
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          19A-EX-2577
        v.                                                Appeal from the Review Board of
                                                          Indiana Department of Workforce
Review Board,                                             Development
Appellee-Respondent                                       Steven F. Bier, Chairperson
                                                          Larry A. Dailey, Member
                                                          Review Board No.
                                                          19-R-983



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-EX-2577 | April 1, 2020                    Page 1 of 12
[1]   Switzerland County,1 appeals an order from the Review Board of the Indiana

      Department of Workforce Development (hereinafter “Review Board”) that

      affirmed the administrative law judge’s decision to grant unemployment

      compensation benefits to a former county employee. The County raises two

      issues for our review, which we revise and restate as: (1) whether the County’s

      due process rights were violated when the County did not participate in a

      telephonic hearing before an administrative law judge; and (2) whether the

      Review Board erred when it declined to hold an additional hearing or accept

      additional evidence. We affirm.



                              Facts and Procedural History
[2]   On July 11, 2019, County terminated E.S. for alleged unauthorized use of

      county property. The Indiana Department of Workforce Development

      (“DWD”) sent notice to the County’s auditor that E.S. had filed a claim for

      unemployment benefits. The notice stated:


               If the individual has separated from employment for any reason
               other than lack of work, you must file a protest within 10
               calendar days from the date of this notice to the fax number listed
               below. Use the Unemployment Insurance Benefit Protest Form
               (State form #54244 640P), which can be found at
               www.in.gov/dwd/2465.htm to file your protest.




      1
       Switzerland County has waived any confidentiality by using its name in documents filed with this Court
      and not filing its brief or appendix on green paper. See Advanced Corr. Healthcare, Inc. v. Review Bd., 27 N.E.3d
322, 324 n.1 (Ind. Ct. App. 2015).

      Court of Appeals of Indiana | Memorandum Decision 19A-EX-2577 | April 1, 2020                        Page 2 of 12
      (App. Vol. II at 4.)


[3]   Instead of using the appropriate State form, Wilmer Goering, the Switzerland

      County attorney, sent a letter to DWD stating that E.S. was terminated for just

      cause. Goering sent the letter on his law office’s letterhead, which included his

      mailing address, the street addresses for two offices, the address of a Chicago

      law firm, two phone numbers, an e-mail address, and a fax number. The letter

      did not direct DWD to send further correspondence to Goering, nor did the

      letter explicitly state that Goering represented the County.


[4]   On July 31, 2019, the DWD claims investigator determined that E.S. had been

      discharged for just case, and therefore, E.S. was not entitled to unemployment

      insurance benefits. E.S. appealed the claims investigator’s determination. On

      August 28, 2019, DWD mailed E.S. and the County a notice of telephonic

      hearing. The notice of telephonic hearing was sent to the same address for the

      County where DWD sent the notice that E.S. had filed a claim for

      unemployment insurance benefits.


[5]   In bold, capital letters, the notice stated: “NOTICE OF TELEPHONE

      HEARING[.]” (Id. at 21) (emphasis in original). The notice listed the name of

      the administrative law judge (“ALJ”) assigned to preside over the hearing and

      the date and time of the hearing, and it directed the parties to send additional

      correspondence to the ALJ. Immediately below this information, the notice

      stated: “IMPORTANT INFORMATION ABOUT THIS PROCESS.” (Id.)

      (emphasis in original). The notice listed six items, including:

      Court of Appeals of Indiana | Memorandum Decision 19A-EX-2577 | April 1, 2020   Page 3 of 12
              1) To participate in this hearing you MUST deliver the enclosed
                 Acknowledgement Sheet to the Appeals office by mail, fax,
                 or in person OR provide your telephone number by calling
                 the number below.


              2) Provide only ONE telephone number on the
                 Acknowledgement Sheet or by telephone. At the scheduled
                 date and time of your hearing the Judge will call YOU at
                 THIS telephone number.


              3) If you have documents you want the judge to consider you
                 MUST deliver them by mail, fax, or in-person to the Appeals
                 office AND the other party. The documents must be received
                 at least 24 hours BEFORE the date of the scheduled hearing.


      (Id.) (emphases in original).


[6]   DWD also sent the parties a document labeled “U. I. Appeals Hearing

      Instructions,” which stated underneath the title: “READ THIS AND ALL

      OTHER DOCUMENTS CAREFULLY.” (Id. at 25) (emphases in original).

      The instructions stated:


              BEFORE THE DATE OF THE HEARING


              Contact Number: Return the enclosed Acknowledgment Sheet .
              . . to provide ONE contact number to reach you. If your hearing
              is by telephone, this is the number the judge will call for the
              hearing. . . . Provide your contact number by telephone, mail,
              fax, or in person AT LEAST 24 hours prior to the hearing . . . .
              If the judge is not able to reach you, regardless of the cause, it
              may be considered as a lack of response and participation in the
              hearing.


      Court of Appeals of Indiana | Memorandum Decision 19A-EX-2577 | April 1, 2020   Page 4 of 12
      (Id.) (emphases in original). The instructions also provided: “Documents

      previously provided to [DWD] HAVE NOT been given to the judge, so you

      must timely resubmit anything you wish the judge to consider.” (Id.) (emphasis

      in original). The instructions also informed the County that if it wished to be

      represented by an attorney at the telephonic hearing, the attorney would need to

      file an appearance with the ALJ before the hearing.


[7]   The County received the notice of telephonic hearing and related rights. The

      County did not return the acknowledgment sheet, nor did the County call the

      Appeals office to provide a telephone number. The County did not submit any

      evidence to the ALJ, nor was an appearance filed by an attorney. The ALJ

      held a telephonic hearing on September 9, 2019. E.S. participated in the

      hearing, but the County did not. The ALJ issued a decision reversing the

      claims investigator’s decision.


[8]   On September 20, 2019, the County appealed the ALJ’s decision to DWD’s

      Review Board. The County faxed a multitude of documents to the Review

      Board, including an affidavit from a payroll clerk in the County’s auditor’s

      office. The payroll clerk averred that she accidently sent the notice of

      telephonic hearing to the County’s insurance carrier rather than to the County’s




      Court of Appeals of Indiana | Memorandum Decision 19A-EX-2577 | April 1, 2020   Page 5 of 12
      attorney. 2 Without holding a hearing or accepting the additional evidence put

      forward by the County, the Review Board affirmed the decision of the ALJ.



                                  Discussion and Decision
[9]   We generally review the appeal of a decision of the Review Board using “a two-

      part inquiry into the sufficiency of the facts sustaining the decision and the

      sufficiency of the evidence sustaining the facts.” Whiteside v. Ind. Dep’t of

      Workforce Dev., 873 N.E.2d 673, 674 (Ind. Ct. App. 2007).


               In doing so, we consider determination of basic underlying facts,
               conclusions or inferences from those facts, and conclusions of
               law. The Review Board’s findings of fact are subject to a
               substantial evidence standard of review. ‘Any decision of the
               review board shall be conclusive and binding as to all questions
               of fact.’ I.C. § 22-4-17-12(a). We do not reweigh the evidence or
               assess the credibility of witnesses. Regarding the Board’s
               conclusions of law, we assess whether the Board correctly
               interpreted and applied the law.
Id. at 675 (some citations omitted). We will reverse “only if there is no

      substantial evidence to support the findings.” KBI, Inc. v. Review Bd. of the Ind.

      Dep’t of Workforce Dev., 656 N.E.2d 842, 846 (Ind. Ct. App. 1995).




      2
        The payroll clerk knew E.S. had filed a charge of discrimination with the Indiana Civil Rights Commission
      and the Equal Employment Opportunity Commission. The payroll clerk thought the notice was related to
      the charge of discrimination, so she sent the notice to the County’s insurance carrier, which represented the
      County in that matter.

      Court of Appeals of Indiana | Memorandum Decision 19A-EX-2577 | April 1, 2020                    Page 6 of 12
                        1. County’s Due Process Rights Before ALJ
[10]   “Whether a party was denied due process is a question of law that we review de

       novo.” Wolf Lake Pub, Inc. v. Review Bd. of the Ind. Dep’t of Workforce Dev., 930
N.E.2d 1138, 1141 (Ind. Ct. App. 2010). “The fundamental requirement of due

       process is the opportunity to be heard at a meaningful time and in a meaningful

       manner.” Groth v. Pence, 67 N.E.3d 1104,1117 (Ind. Ct. App. 2017) (internal

       quotation marks omitted), trans. denied. “In general, the Indiana Rules of Trial

       Procedure and the Indiana Rules of Evidence shall govern proceedings before

       an administrative law judge or the review board.” 646 IAC 5-10-5.


[11]   The County argues it was denied due process because DWD did not serve

       Goering with the notice of telephonic hearing when Goering was the County’s

       attorney of record. An employer may be represented by an attorney in an

       unemployment hearing before an ALJ or the Review Board, Ind. Code § 22-4-

       17-3.2, and when a party is represented by an attorney of record, service shall be

       made on the party’s attorney. Ind. T.R. 5. The County contends that

       Goering’s letter to DWD in response to the notice that E.S. had filed an

       unemployment claim served as notice to DWD that Goering represented the

       County.


[12]   However, “[t]he obligation to serve a party’s attorney arises with the entry of an

       appearance by the attorney.” Bonaventura v. Leach, 670 N.E.2d 123, 125 (Ind.

       Ct. App. 1996), trans. denied. Indiana Trial Rule 3.1 requires that an appearance

       contain various pieces of information, including the attorney’s attorney


       Court of Appeals of Indiana | Memorandum Decision 19A-EX-2577 | April 1, 2020   Page 7 of 12
       number. To represent a party in an unemployment proceeding, an attorney

       must be admitted to practice law in Indiana and in good standing or admitted

       to practice in another state and granted temporary admission to the Indiana bar.

       Ind. Code § 22-4-17-3.2. As the Review Board points out in its brief, the

       attorney number requirement allows DWD “to determine at a glance whether

       that attorney meets those requirements, e.g., based on whether the attorney has

       an Indiana-based attorney number.” (Appellee’s Br. at 16-17.)


[13]   Goering’s letter did not list his attorney number. Further, Goering’s letter was

       sent to DWD before the matter was even before an ALJ. In that letter, Goering

       did not explicitly state that he represented the County or direct all future

       correspondence be sent to him. Thus, Goering’s letter cannot be considered an

       appearance, and DWD was not required to treat it as such. See Seleme v. JP

       Morgan Chase Bank, 982 N.E.2d 299, 307 (Ind. Ct. App. 2012) (holding

       participation in telephonic conference did not constitute an appearance as

       required by the Indiana Trial Rules), reh’g denied, trans. denied.


[14]   In Art Hill, Inc. v. Review Bd. of the Ind. Dep’t of Workforce Dev., the ALJ sent both

       the employer, Art Hill, and the employee a notice of hearing. 898 N.E.2d 363,

       365 (Ind. Ct. App. 2008). Art Hill telephoned the ALJ two days before the

       hearing and gave the ALJ a telephone number extension to use to reach its

       representative. Id. Nonetheless, Art Hill’s representative waited by a phone

       with a different extension than the extension number given to the ALJ. Id. at

       365-66. The ALJ was not able to reach the employer and conducted the

       hearing in the employer’s absence. Id. at 365. The ALJ issued a decision in

       Court of Appeals of Indiana | Memorandum Decision 19A-EX-2577 | April 1, 2020   Page 8 of 12
       favor of the employee. Id. at 366. The employer asserted on appeal that it was

       not afforded due process because it did not participate in the hearing. Id. We

       held “that a party to an unemployment hearing may voluntarily waive the

       opportunity for a fair hearing where the party received actual notice of the

       hearing and failed to appear at or participate in the hearing.” Id. at 368.


[15]   Like the employer in Art Hill, the County received actual notice of the

       telephonic hearing. The notice of telephonic hearing was labeled in bold,

       capitalized letters. It notified the County in multiple places that to participate

       in the hearing, the County needed to return the acknowledgement sheet or

       provide a telephone number. Additionally, the notice warned the County that

       the ALJ did not have any documents already submitted to DWD, and if the

       County wanted the ALJ to consider any documents, the County needed to

       deliver them to the ALJ and the other party at least twenty-four hours before

       the hearing. The acknowledgement sheet warned the County: “If you do not

       appear at the hearing, the Administrative Law Judge could issue a decision that

       would be unfavorable to you.” (App. Vol. II at 23.) The County did not heed

       these warnings. Unlike the letter from DWD initially informing the County

       that E.S. filed a claim for unemployment benefits, the auditor’s office did not

       properly route the notice of telephonic hearing to the County’s attorney. The

       County must bear the cost of its own bureaucratic misstep. Therefore, we find

       the County voluntarily waived its right to be present at the hearing before the

       ALJ. See Employer v. Review Bd. of the Ind. Dep’t of Workforce Dev., 955 N.E.2d
210, 214 (Ind. Ct. App. 2011) (holding employer voluntarily waived


       Court of Appeals of Indiana | Memorandum Decision 19A-EX-2577 | April 1, 2020   Page 9 of 12
       opportunity to be heard at unemployment hearing when employer did not

       participate in hearing because employer’s attorney did not properly calendar the

       time of the hearing). The County’s assertion of a due process violation fails.


                                      2. Appeal to Review Board
[16]   The County asserts a due process violation because the Review Board did not

       hold a hearing or accept additional evidence. 646 Indiana Administrative Code

       5-10-11(b) provides:


               Each hearing before the review board shall be confined to the
               evidence submitted before the administrative law judge unless it
               is an original hearing. Provided, however, the review board may
               hear or procure additional evidence upon its own motion, or
               upon written application of either party, and for good cause
               shown, together with a showing of good reason why the
               additional evidence was not procured and introduced at the
               hearing before the administrative law judge.


       Based on the language of the controlling administrative code provision, the

       County did not have a due process right to present additional evidence or have

       a hearing before the Review Board. Consequently, we review the Review

       Board’s decision to admit or deny additional evidence for an abuse of

       discretion. See Willet v. Review Bd. of the Ind. Dep’t of Workforce Dev., 632 N.E.2d
736, 741 (Ind. Ct. App. 1994), trans. denied.


[17]   In support of its argument, the County cites cases wherein a party did not

       receive actual notice. See Scott v. Review Bd. of the Ind. Dep’t of Workforce Dev.,

       725 N.E.2d 993, 997 (Ind. Ct. App. 2000) (holding claimant was entitled to a

       Court of Appeals of Indiana | Memorandum Decision 19A-EX-2577 | April 1, 2020   Page 10 of 12
       new hearing when she rebutted the presumption that she received actual notice

       of telephonic hearing); Abdirizak v. Review Bd. of the Ind. Dep’t of Workforce Dev.,

       826 N.E.2d 148, 151 (Ind. Ct. App. 2005) (holding evidentiary hearing was

       required to determine if claimant received actual notice); Forni v. Review Bd. of

       the Ind. Dep’t of Workforce Dev., 900 N.E.2d 71, 74 (Ind. Ct. App. 2009) (holding

       claimant was entitled to new hearing when she did not receive actual notice),

       trans. denied. However, there is no dispute in this case – the County received

       actual notice. The County simply mishandled the notice.


[18]   In Wolf Lake Pub Inc., the employer’s representative did not participate in the

       hearing before the ALJ because of poor cell phone reception. 930 N.E.2d at

       1140. The employer appealed the decision to the Review Board, and the

       Review Board affirmed the decision of the ALJ without hearing or taking

       additional evidence. Id. at 1141. We held the employer failed to show good

       cause for the Board to receive additional evidence or provide a good reason for

       why the evidence was not presented to the ALJ because the employer had

       control over whether the employer’s representative was in an area with good

       cell phone reception at the time of the hearing. Id. at 1143. Thus, consistent

       with our decision in Wolf Lake Pub Inc., we hold the Review Board did not err in

       refusing to conduct a hearing or to admit the additional documents the County




       Court of Appeals of Indiana | Memorandum Decision 19A-EX-2577 | April 1, 2020   Page 11 of 12
       sent with its appeal to the Review Board because the handling of the notice of

       telephonic hearing was within the County’s control. 3



                                                 Conclusion
[19]   The County voluntarily waived its right to appear at the hearing before the ALJ

       when it received actual notice of the telephonic hearing but did not follow the

       notice’s instructions. Therefore, the County received adequate due process

       before the ALJ. Additionally, the Review Board did not err in not conducting a

       hearing or accepting additional evidence because the County did not show good

       cause why the Review Board should do so. Thus, we affirm.


[20]   Affirmed.


       Crone, J., and Pyle, J., concur.




       3
        Finding that the County voluntarily waived its right to be present at the hearing and the Review Board did
       not err in refusing to admit additional evidence or hold a hearing, we note the ALJ’s decision was supported
       by substantial evidence. At the hearing, the ALJ asked E.S., “Did you use the em – the Employer’s
       equipment for your own use?” (Tr. Vol. II at 6.) E.S. responded, “No, ma’am.” (Id.) See Albright v. Ind.
       Dept. of Workforce Dev., 994 N.E.2d 745, 750 (Ind. Ct. App. 2013) (holding testimony of employee’s supervisor
       constituted substantial evidence employee knew she was to report to work).

       Court of Appeals of Indiana | Memorandum Decision 19A-EX-2577 | April 1, 2020                  Page 12 of 12